Citation Nr: 1500505	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 8, 2009, for the grant of service connection for left shoulder arthritis.

2.  Entitlement to an effective date prior to April 8, 2009, for the grant of service connection for right shoulder arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

5.  Entitlement to an initial compensable rating for a left groin scar.

6.  Entitlement to service connection for skin disability.

7.  Entitlement to service connection for left foot disability.

8.  Entitlement to service connection for a respiratory disability.

9.  Entitlement to service connection for visual disability.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for left wrist carpal tunnel syndrome.

12.  Entitlement to service connection for right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to May 1982 and from October 1982 to October 1985.  The Veteran also served with the Georgia Army National Guard.

These matters come before the Board of Veterans' Appeals (BVA or Board) from June 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

Evidence pertinent to the matters on appeal was received subsequent to the August 2013 supplemental statement of the case.  The Veteran has waived initial RO consideration of this evidence.

The issues on the title page other than entitlement to an effective date for the grant of service connection for left and right shoulder arthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 10, 2008, VA received the Veteran's claim seeking service connection for left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 10, 2008 for the grant of service connection for left shoulder arthritis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of December 10, 2008 for the grant of service connection for right shoulder arthritis have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a June 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Board also finds that VA has met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record. Thus, VA's duties to notify and assist are met.

Laws and regulations

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In a June 2010 rating decision, the RO granted service connection for the Veteran's left and right shoulder disabilities, effective April 8, 2009.

In September 2013 the Veteran submitted copies of a claim (on a VA Form 21-4138) for left shoulder disability that he had signed on December 8, 2008.  Accompanying documentation included a postal receipt dated December 8, 2008, and a delivery confirmation receipt indicating that VA (Atlanta RO) had received the materials on December 10, 2008.  While the contents of the material received by VA are not described in the postal documents, the Veteran contends that he mailed the aforementioned VA Form 21-4138 at that time.

The Board finds that the evidence tends to show that the Veteran's claim for left shoulder disability was received by VA on December 10, 2008.  In addition to the Veteran's credible statements and supporting documentation, the Board takes notes of a VA Form-21-4138 that is located in the Veteran's claims file in a manner that indicates that it was likely received by VA on or about December 10, 2008.  While the VA Form 21-4138 in question has no date stamp, the Board notes that its chronological positioning tends to support the Veteran's assertion and postal documentation that he submitted in September 2013.  Accordingly, an effective date of December 10, 2008 for the grant of service connection for left shoulder disability is warranted.

While the Veteran's December 10, 2008 claim did not mention right shoulder, the Board observes that in the June 2010 rating decision the RO granted service connection for the right shoulder disability on a secondary basis to left shoulder disability, and assigned the same effective dates for the left and right shoulder.  The same reasoning applies here.

Resolving all doubt in the Veteran's favor, the Board finds that an effective date of December 10, 2008, for the grant of service connection for left and right shoulder arthritis is warranted.

ORDER

An effective date of December 10, 2008 for the award of service connection for left shoulder arthritis is granted.

An effective date of December 10, 2008 for the award of service connection for right shoulder arthritis is granted.


REMAND

In light of the Board's decision in this case to grant an effective date of December 10, 2008 for the grant of service connection for left and right shoulder arthritis, the AOJ must readjudicate the issues of entitlement to an initial rating in excess of 10 percent for left and right shoulder arthritis to, among other things, evaluate the Veteran's service-connected shoulder disabilities beginning from December 10, 2008.  Further, as the Veteran last underwent a VA examination for the shoulders over four years ago, a new VA examination is warranted to determine the current severity of his left and right shoulder disability.

As for the issue of entitlement to an initial compensable rating for a left groin scar, in March 2013 the Veteran enclosed pertinent pictures and essentially indicated that his groin scar has been worsening.  This issue and such evidence was not considered in the August 2013 supplemental statement of the case.  Given the Veteran's claims of increased symptomatology since his last VA examination in august 2010, a new VA examination is warranted to determine the current severity of his groin scar.

As for the issues of entitlement to service connection for skin disability, left foot disability, respiratory disability, and visual disability, service treatment records indicate that the Veteran made complaints concerning these disabilities during service.  As the evidence establishes that the Veteran suffered an injury, disease or event noted during military service related to these disabilities, the Board finds that affording the veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between these disabilities and the Veteran's military service is appropriate.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the same manner, service treatment records indicate that the Veteran made complaints related to headaches and right wrist carpal tunnel syndrome.  Further, the Board finds that the evidence is unclear as to whether such may be caused or aggravated by service-connected bilateral shoulder disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by the issues of service connection for headaches and carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since March 11, 2013, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected right and left shoulder and groin scar disabilities.  The claims file must be made available to the examiner for review in connection with the examination(s).  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  The Veteran should be scheduled for a VA examination regarding the claimed skin, left foot, respiratory, and visual disabilities.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has skin disability, left foot disability, respiratory disability, or visual disability that had its onset in service or is etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  The Veteran should be scheduled for a VA examination regarding the claimed headaches and carpal tunnel syndrome disabilities.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any headache or left or right carpal tunnel syndrome disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of a service-connected disability bilateral shoulder disability, (d) was aggravated (permanently made worse) by service-connected bilateral shoulder disability.

If the examiner determines that the Veteran's headache or left or right carpal tunnel syndrome is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


